Case: 14-60892       Document: 00513370933         Page: 1     Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60892
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           February 5, 2016
KARIMBHAI NOORAJI DHUKA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 941 628


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Karimbhai Nooraji Dhuka, a native and citizen of India, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissing his challenge to
an Immigration Judge’s (IJ) denying his application for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). Dhuka
asserts the IJ and BIA erred in determining he was not credible.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60892     Document: 00513370933       Page: 2   Date Filed: 02/05/2016


                                   No. 14-60892

      Credibility determinations “must be supported by specific and cogent
reasons derived from the record”. Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005); see also Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009). Because
the BIA considered the IJ’s adverse credibility determination, both the BIA
and IJ decisions are reviewed. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
2009). In that regard, “[w]e defer . . . to an IJ’s credibility determination unless,
from the totality of the circumstances, it is plain that no reasonable fact-finder
could make such an adverse credibility ruling”. Wang, 569 F.3d at 538.
      In this instance, the IJ and the BIA gave such “specific and cogent
reasons” to support the adverse credibility determination. Although Dhuka
attributed the inconsistencies in his testimony to his mental suffering and fear,
and to advice received from detainees at the detention center, the absence of
corroborating evidence in the record does not compel a different conclusion
regarding Dhuka’s lack of credibility. Furthermore, the decision to deny relief
from removal was based upon a credibility decision; consequently, we need not
address Dhuka’s claims that he otherwise established eligibility for asylum,
withholding of removal, and CAT relief. See Chun v. I.N.S., 40 F.3d 76, 78–79
(5th Cir. 1994).
      AFFIRMED.




                                         2